Title: To Alexander Hamilton from Nicholas Low, 25 March 1792
From: Low, Nicholas
To: Hamilton, Alexander


New york 25 March 1792
Dear sir
The Moment I received Information of poor Duer’s Stopping payment I apply’d to walker to know the particular State of the Funds of the manufacturing Society—since this A Mercer & John Nielson from Brunswick having called upon me to consult we have had an informal Meeting of such of the Directors as were in Town & find the State of the Funds to be as follows—50 thousand Dollars paid to John Dewhurst in Bills drawn by Alexander Macomb and remitted by Dewhurst for the purpose of importing a Quantity of Cotton Cloths from England. I am not without my Fears (all I say to you is in Confidence and I shall therefore speak with the greater Freedom) that this Money will be misapply’d. I doubt the Integrity of the man & he was constituted the agent upon this Occasion in Defiance of what little Influence I had in the Committe & Interest against him. 5 Thousand Dollars have been paid to walker about three thousand of them expended the Residue subject to the warrants to be drawn upon him by Duer for the purposes of the Society—10 Thousand Dollars paid to Duer—who has given the most solemn assurances and which he repeated to me yesterday that he will at the next meeting of the Directors lay before them an account with proper vouchers of his Expenditures to Amount of about 5 thousand Dollars—and pay them the Balance in money. The Residue of the Stock of the Society is loaned to Alexander Macomb for one year at 7 ⅌ Cent upon his Bond with deferred Debt at 14/ in the pound to be transferred at the opening of the Office—as a collateral Security—we agreed that as it would be impossible in the present State of things to command the Attendance of the New york Directors at Brunswick—the Jersey Directors should meet there on the first Tuesday in April next adjourn to powles Hook come here arrange all that is to be done & go over to the Hook to complete the Business of the Meeting. during my visit to Duer yesterday in Jail, I suggested to him in very delicate Terms & applying to his own Feelings of the propriety of signing his appointment as Governor & Seat as a Director of the Society this he refuses in most positive Terms to do—telling me he had that morning been applyd by A Mercer on the same Subject. His Reasons for refusing are that he has the Institution much at Heart & sees clearly that local views will govern upon his Resignation—to you I say that in the present State of his affairs & person—his Continuance as either Governor or Director is in my Opinion not only extremely ridiculous—but dishonorable to him & disgracefull to the Society. If you see the propriety of his resigning you will advise him to the measure and I trust he will take your advice. If he refuses is it in the power of the Directors to supercede his appointment or suspend his Functions as Governor and ought to call a meeting of the Stockholders to chuse another Director. He has signed about one fourth can we appoint another person to sign the Residue of the Scrip. The Stockholders are extremely impatient to have them, give me or if you please to A Mercer, such Communications as you wish for the Information of the Directors—we all look up to you for your advise.
you will I am sure do every Thing in your power that can be warranted by the principles of Prudence & Discretion to contribute to the Support of publick & private Credit in this alarming State of it. it seems to me that the Bank of the united States with its Branch in this City might agree with the Bank of North America and of New york that upon this trying Occasion & for a limited period say for 6. 9 or 12 Months—their whole Specie Capital shall be as a Common Stock to be applyd to the aid & Support of each other—that by this mean Discounts might be extended very considerably without fear of a Run upon either—the Specie now in all the Vaults the aggregate Sum will remain none can be wanted to send to any other parts of the Union, nor for Remittances to Europe while Bills are so low and whatever Projects may have been formed by some Individuals among ourselves heretofore for draining the vaults no Man who shall be detected in them hereafter will be permitted to live in this City.
Besides Duer—John Bush & Royal Flint are gone to Jail—John pintard & George Knox absconded—Walter Livingston stopped payment. Brockholst told me last Evening that Duer has executed a Bond in Judgment to waiter for £160,000 which yesterday was entered upon the Dockets here & will be in other States where Duer has real Estate—that Duer had written to waiter yesterday forbidding the payment of all Notes given by him to waiter—upon which Monies were obtained at usurious Interest, he inform’d me further that waiter is desirous of submitting to one of two alternatives—either that he be left in the Management of his own affairs under the Direction of three to be appointed by his Creditors or to surrender all his Estate real & person and take a Discharge. I observed to him upon this that in either Event the usurious Lenders would all be precluded from payment, and that the general Opinion is (and indeed I know waiter has declared) that he is amply secured against all his Negociations for Duer—a singular Circumstance that waiters Friends—Brockholst—John & Edwd. are most industrious in propagating the Report of his Failure, and that all the Stock Dealers either Doubt the Truth or are not affected by the Event of it. It was brot. forward in the Stock Room yesterday by John & seems to be a matter of perfect Indifference to all whom I converse with. I suspect that most of his Indorsements for Duer are upon usurious Notes. When poor Duer stopped payment no arguments were necessary to convince the Town that he was really Bankrupt. It is hard upon the other Gentm. that with all the Eloquence of his honorable Friends, to aid him he cannot lead us to enterain the same Opinion of him. I Am in Hopes that we have seen nearly the End of Bankrupcies in Consequence of the Shock created by Duers Stoppage. Whippo whom I once thought gone is I now believe secure, he pays up handsomely. my Negociations of late have been pretty much limited & I have no payments due to me which I consider at Hazard unless it be macombs paper—& this I consider as secure & that he will pay punctually.
It will be adviseable that you send for a Mr. Griffiths—a young Man employ’d by Governor Duer & whom you will hear of at Mrs. Roberts’s in Chesnut Street and direct him to attend the Meeting of the Directors of the Manufacturing Society and to bring with him all the Books & papers &ca. This is a most unfortunate Time for Mr. Carachie’s propositions I fear he will not get forward with his Subscriptions—and If he gets Subscribers one half of them may be dead or Bankrupt before the Expiration of the Ten years.
Inclosed is Bill of Loading for the Two Cases of Glass ware sent by Mrs. Church to Mrs. Hamilton. she will please to send me the Invoice on their Arrival. in the Interim I have made a Deposit with the Collector for Duties upon their supposed value £20. Sterling.
I am Dear sir   yours very sincerely &ca &ca.
Nich Low
